Citation Nr: 1131550	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  11-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for carcinoma of the nasopharynx.

2.  Entitlement to spousal aid and attendance benefits.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He was awarded the Vietnam Campaign Medal, among other decorations, for his service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in July 2010 and November 2010.

The issue of entitlement to spousal aid and attendance benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for carcinoma of the nasopharynx was denied by the Board in December 2006; the Veteran did not appeal this decision.  

2.  Evidence received since the December 2006 denial is cumulative and redundant of the evidence previously considered by the Board.


CONCLUSIONS OF LAW

1.  The December 2006 denial of service connection for carcinoma of the nasopharynx is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  Evidence received since the December 2006 denial of service connection for carcinoma of the nasopharynx is not new and material; therefore this decision remains final and may not be reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was provided with this information in a letter of February 2005, prior to the initial RO adjudication of his claim.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a letter of June 2010, prior to the RO's adjudication of the claim to reopen.  

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided notice as to the rationale for the prior final denial of his claim and the types of evidence which he should submit to support reopening the claim in a June 2010 letter, prior to the adjudication of his claim to reopen.

We are satisfied that all necessary evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Analysis

Service connection for nasopharynx carcinoma and for squamous cell carcinoma was denied by the Board in December 2006.  In the decision, the Board noted that neither carcinoma of the nasopharynx nor squamous cell carcinoma are included in the list of diseases which may be presumed under law to have been caused by exposure to herbicides in Vietnam, and found that the medical evidence of record did not demonstrate any other direct connection to service or to herbicide exposure during service.  The Veteran did not appeal this decision to the Court, and the Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Where a final Board decision exists on a given claim, that claim "may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" by the Board.  38 U.S.C.A. § 7104(b).  However, pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Because the Board held that the Veteran's particular cancer was not subject to the legal presumption that it was caused by or related to exposure to herbicides in Vietnam, and that no other direct connection to service or to herbicide exposure during service was shown; any newly-submitted evidence would have to address either of these points.  

The Veteran filed the instant claim to reopen in June 2010.  In the attempt to prove a direct connection to herbicide exposure in service, he has submitted three statements from two physicians.  In June 2010, he submitted a statement from the radiation oncologist who treated him for squamous cell carcinoma of the nasopharynx.  This statement indicates that the Veteran's initial diagnosis occurred in November 2004, and that he completed concurrent chemotherapy and radiation therapy in May 2005.  The physician also opined that, "It is more likely than not that David's diagnosis and condition may be the result of exposure to Agent Orange defoliant spray while serving in the military."  The same physician provided another letter in August 2010.  This letter reflects that the Veteran is currently being clinically monitored for any signs and symptoms of recurrence.  Again, the physician opined that "There is a probability that this cancer is related to Agent Orange exposure."  Another physician submitted a statement in March 2011.  This statement reflects that the Veteran currently has no evidence of disease at six years post completion of chemotherapy and radiation therapy.  The physician noted that there is no way to prove a causative relationship but because he had previously treated two other veterans who were service connected for herbicide-related cancers, he urged the VA to reconsider herbicides as a potential causative factor in the Veteran's case.

Review of the Board's December 2006 decision reveals that the Board considered and discussed a similar medical opinion, submitted by the same treating radiation oncologist, in which the physician opined that there was "a probability" that the Veteran's cancer was related to Agent Orange exposure.  The Board found that the physician had failed to provide any explanation or underlying rationale for his conclusion.  The Board also contrasted the physician's opinion with conclusions made by the National Academy of Sciences based upon extensive study and medical literature review, that there is insufficient evidence to establish a relationship between herbicide exposure and carcinomas of the nasopharynx or squamous cell carcinoma.  The VA has adopted these conclusions and based the legal presumptions codified in 38 C.F.R. § 3.309(e) upon this scientific and medical research.  The Board then concluded that the statement submitted by the Veteran's treating oncologist was of little probative value because it was conclusory in nature, provided no explanation for the ultimate conclusion rendered and was unaccompanied by a review of the claims file or any pertinent medical literature.  Furthermore, the Board noted that the use of the term "probability" by the physician was inherently vague.  

In comparing the newly-submitted medical opinions to the one which had been previously considered and rejected by the Board, we find that all three opinions are essentially cumulative and duplicative/redundant of the first one.  The three opinions do not provide any explanation or underlying rationale which would tend to authoritatively contradict the conclusions reached by the National Academy of Sciences, and relied upon by the Board in the previous denial.  Although the first opinion summarized above uses the magic phrase, "it is more likely than not," the opinion also qualifies this statement with the word, "may," in opining that the Veteran's cancer may be related to Agent Orange.  Furthermore, absent relevant explanation or underlying rationale, the strength or force of the particular words used cannot render the opinion to be material in the context of VA law on this matter.  Despite careful review, the Board cannot substantively differentiate the three newly-submitted opinions from the initial opinion which was determined to be inadequate to support the Veteran's claim.  

The veteran's own contentions likewise cannot serve to reopen the previously-denied claim.  The Court has specifically held that lay assertions of medical causation cannot suffice to reopen a previously-denied claim.  Marciniak v. Brown, 10 Vet. App. 198 (1997).  Since he is not a medical expert, he is not competent to identify the cause of his cancer, or to express an authoritative opinion regarding his current medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the newly-submitted evidence is cumulative of the previously-considered evidence and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection.  No other new evidence has been submitted in support of the Veteran's attempt to reopen the previously-denied claim for entitlement to service connection for carcinoma of the nasopharynx.  Thus, the claim may not be reopened and the benefit sought remains denied. 


ORDER

New and material evidence not having been presented, the previously-denied claim for entitlement to service connection for carcinoma of the nasopharynx is not reopened.


REMAND

The Veteran has applied for additional benefits based upon his wife's need for aid and attendance.  Review of the evidence reveals that his wife has multiple sclerosis, which is a progressive disease.  The RO denied the claim because the medical evidence does not reflect that her disease has progressed to the extent that she meets the regulatory criteria for the benefit.  

Review of the claim reveals, however, a potentially-prejudicial flaw in the RO's processing of the claim.  The March 2011 Statement of the Case provides only some of the governing regulations applicable to the claim, and omits one of the regulations which contains essential criteria for evaluating eligibility for this benefit.  In particular, 38 C.F.R. § 3.351, which is set forth in the Statement of the Case provides a set of criteria for determining whether increased compensation is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  One criterion is a factual need for aid and attendance is established under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(a)(2) & (b)(3).  However, the provisions of 38 C.F.R. § 3.352(a) were not included in the Statement of the Case.  Careful review of the other information in the file, including the September 2010 information letter provided after the VA received his claim, reveals that he has not been otherwise informed of the substance of 38 C.F.R. § 3.352(a).    

Governing regulation requires that after filing a notice of disagreement, the claimant must be provided with a Statement of the Case, which must be complete enough to allow the appellant to present written and/or oral argument before the Board.  Among other information, the Statement of the Case must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 C.F.R. § 19.29.  As the March 2011 Statement of the Case does not fully comport with this requirement, and because the Board holds that this oversight is potentially prejudicial to the Veteran's claim, it must be corrected.  The Veteran and his wife must be provided with complete information as to the claim they have filed.

In light of the delay inherent to this remand and the progressive nature of his wife's disease, the Veteran should also be provided with another VA Form 21-2680, "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance," so that her physician may certify as to her current condition, if so desired.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his attorney should be furnished with a supplemental statement of the case which includes the complete text of 38 C.F.R. § 3.352(a) and given the opportunity to respond.

2.  The Veteran should be provided with another copy of VA Form 21-2680, "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance."

3.  If any new evidence is submitted, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


